DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed September 23, 2019, claims 1, 3-7 and 10-14 were amended and claims 15-20 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/119285, filed December 28, 2017, which claims priority under 35 U.S.C. § 119(a-d) to CN 201611254119.7, filed December 29, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-7, 10 and 17-20, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 8 and 9, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines, and/or a pharmaceutical composition thereof; and (3) claims 11-16, drawn to a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), shown to the right above, and/or a pharmaceutical composition thereof, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-20 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I).
	The following title is suggested: SUBSTITUTED PYRROLO[2,1-f][1,2,4]TRIAZINES AS FGFR INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is C1-3 alkyl;
	R2 is C1-3 alkyl;
	X is H, F, Cl, Br, or I; and
	Y is H, F, Cl, Br, or I.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is CH3 or CH2CH3.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3 or CH2CH3.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is H; and
Y is H.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is F; and
Y is F.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is Cl; and
Y is Cl.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of formula (I-1) or formula (I-2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I-1) or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I-2)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound, or stereoisomer thereof, wherein the stereosiomer of the compound is selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting fibroblast growth factor receptor activity in a subject in need thereof, comprising administering to the subject the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting fibroblast growth factor receptor activity in a subject in need thereof, comprising administering to the subject the pharmaceutical composition of claim 10.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 11, wherein the subject has a disease caused by fibroblast growth factor receptor mutation or overexpression.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the disease caused by fibroblast growth factor receptor mutation or overexpression is selected from the group consisting of a solid tumor, gastric cancer, hepatocellular carcinoma, and intrahepatic cholangiocarcinoma.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 12, wherein the subject has a disease caused by fibroblast growth factor receptor mutation or overexpression.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 15, wherein the disease caused by fibroblast growth factor receptor mutation or overexpression is selected from the group consisting of a solid tumor, gastric cancer, hepatocellular carcinoma, and intrahepatic cholangiocarcinoma.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3 or CH2CH3.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is H; and
Y is H.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is F; and
Y is F.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

X is Cl; and
Y is Cl.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof

	Claims 11-16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), shown to the right, and/or a pharmaceutical composition thereof;

(b)	Nature of the invention - the nature of the invention is performance of a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), shown to the right above, and/or a pharmaceutical composition thereof;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases associated with FGFR in a subject, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangio-carcinoma {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 18/121650 illustrates the synthesis of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), and/or methods of use thereof {Zhang, et al. WO 18/121650, 2018};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof,;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof.
			Similarly, according to the specification, substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), and/or a pharmaceutical composition thereof, are capable of treating a variety of diseases associated with FGFR in a subject, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases associated with FGFR in a subject, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangio-carcinoma.  There is insufficient disclosure to reasonably conclude that the method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, as recited, would contribute to treatment of any diseases associated with FGFR in a subject, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangio-carcinoma.  Furthermore, the combination of the instant specification and Zhang, et al. in WO 18/121650, lacks adequate credible evidence to support the assertion that a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, as recited, would contribute to the prophylaxis of any diseases associated with FGFR in a subject, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangio-carcinoma, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), such as 1-(3-(4-amino-5-((3,5-dimethoxyphenyl)ethynyl)pyrrolo[2,1-f][1,2,4]triazin-7-yl)pyrrolidin-1-yl)prop-2-en-1-one, shown to the left above, and/or a pharmaceutical composition thereof, possesses utility as a therapeutic agent, useful in a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, wherein the disease associated with FGFR in a subject, includes, but is not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), and/or a pharmaceutical composition thereof, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases associated with FGFR in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as including, but not limited to, to define treatable diseases associated with FGFR in a subject, as a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma.  Consequently, the method for treating a disease associated with FGFR in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases associated with FGFR in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as including, but not limited to, to define treatable diseases associated with FGFR in a subject, as a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, a solid tumor, gastric cancer, hepatocellular carcinoma, and/or intrahepatic cholangiocarcinoma.  Consequently, the method for treating a disease associated with FGFR in a subject… comprising administering… a pharma-ceutical composition comprising a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624